IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 January 13, 2015 Session

             STATE OF TENNESSEE v. JAY HERMAN SANDERS

                   Appeal from the Circuit Court for Marion County
                      No. 9397-A    Thomas W. Graham, Judge




             No. M2014-00346-CCA-R3-CD           - Filed February 9, 2015



The Defendant, Jay Herman Sanders, appeals from the trial court’s denial of an alternative
sentence and order to pay $250,000 in restitution. He argues that the trial court abused its
discretion when it sentenced him to 10 years in the Department of Correction and claims that
the trial court failed to consider his future ability to pay restitution. After a review of the
record and the applicable law, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT L. H OLLOWAY, J R., J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL, P.J., and R OBERT W. W EDEMEYER, J., joined.

Jerry H. Summers (on appeal) and Benjamin McGowan (at trial), Chattanooga, Tennessee,
for the appellant, Jay Herman Sanders.

Herbert H. Slatery, III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel; J.
Michael Taylor, District Attorney General; and Sherry Shelton, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

                         I. Factual and Procedural Background

       The Defendant was indicted for theft of property valued at $250,000 or more and
conspiracy to commit theft of property valued at $250,000 or more. Pending adjudication
of the charges, the Defendant was released on bond in the amount of $20,000. While on
bond, the Defendant was arrested and charged with (1) possession of a Schedule II controlled
substance (methamphetamine), (2) unlawful possession of a weapon, (3) possession of
legend drugs (Oxycodone and additional pills), and (4) possession of drug paraphernalia.
The trial court subsequently ordered that the Defendant be furloughed into Council for
Alcohol and Drug Abuse Services (“CADAS”), an inpatient treatment program. Upon
completion of the program, the trial court would reinstate the Defendant’s original bond with
the added conditions that he be drug tested on a weekly basis at his own cost, not possess any
firearms, and not engage in any additional criminal conduct.1

        After completion of the CADAS program, the Defendant entered into a plea
agreement for the theft charges, pleading guilty to theft of property valued at $60,000 or
more but less than $250,000, a Class B felony. The Defendant also agreed to a 10-year
sentence and restitution between $60,000 and $250,000. The manner of service and amount
of restitution was left to the trial court’s discretion following a sentencing hearing.

       At the sentencing hearing, Sergeant Matthew Minter of the Tennessee Highway Patrol
explained the complex theft conspiracy.2 The Defendant was employed by SCS Trucking
(“SCS”), which was contracted to haul bushling3 scrap metal from A.O. Smith Water Heater
Services (“A.O. Smith”) in Ashland City, Tennessee, to the victim’s, Progressive Rail
Services (“PRS”), facility in New Hope, Tennessee. The Defendant, along with an individual
named Gary Alto, would drive two truck loads of bushling steel from Ashland City to the
PRS facility in New Hope. When they reached New Hope, they would drive one of the
trucks onto the scale and weigh it twice. The truck that had been weighed would stay at the
PRS facility, but the Defendant would drive the second truck to Dodson’s Scrap Yard
(“Dodson’s”) in Whitewell, Tennessee where the bushling was unloaded. From there,
Dodson’s would sell the bushling to Thornton Iron & Metal (“Thornton”) in Rogersville,
Alabama. Thornton would pay the Dodson’s driver with a check, and the driver would cash
the check at a bank, usually on the same day. The cash was then delivered to Dodson’s and
divided equally between Dodson’s and the Defendant. Sergeant Minter’s investigation
revealed that this scheme had been going on three to four times a week from at least
September 2010 through August 2012–possibly starting as early as 2009.




        1
         The charges from the Defendant’s subsequent arrest were still pending during the relevant
proceedings on the theft charges.
        2
         The Tennessee Highway Patrol initiated their investigation after representatives from Progressive
Rail Services contacted them with suspicions that some of their inventory was being stolen.
        3
            Bushling is a unique kind of steel left over from the water heater manufacturing process.

                                                     -2-
       Dodson’s did not keep records of their transactions with the Defendant or with
Thornton. However, Sergeant Minter obtained the cancelled checks written by Thornton for
scrap metal purchased from Dodson’s as well as a spreadsheet, prepared by Thornton,
documenting the transactions in which Dodson’s had sold bushling to Thornton. In total, the
spreadsheets indicated that Thornton had paid Dodson’s $1,830,216.56 for bushling. An
additional spreadsheet, covering August 1, 2012, through August 9, 2012, showed that
Thornton had paid Dodson’s $37,901.70 for bushling.4 Sergeant Minter’s investigation
revealed that Thornton was paying comparatively fair market value for the bushling. He also
confirmed that Dodson’s was Thornton’s sole supplier of bushling, and Dodson’s only
received bushling from the Defendant.

       As part of his investigation, Sergeant Minter interviewed the Defendant on August 13,
2012. During that interview, the Defendant voluntarily admitted his involvement in the
scheme and explained how it worked. The Defendant also admitted that the scheme was his
idea and that he was “the mastermind.” He explained that he split the money paid by
Thornton equally with Dodson’s. Then, from the money he received in the transaction, the
Defendant would pay $50-$100 to security guards at the various scrap yards and a “small
piece” to Mr. Alto for their participation in the scheme. The Defendant would also put some
additional gasoline into the SCS truck so that it would not be apparent that he drove the truck
off route to reach Dodson’s in Whitewell.

        In his interview with Sergeant Minter, the Defendant stated SCS paid him around
$30,000 or $32,000 per year, and in a good year, he would be paid up to $43,000. He also
stated that he “blended” the money he received from the scheme into his income, but he was
unable to explain how he had spent the money he received through the scheme. The
Defendant denied using drugs.

       Bobbie Lambert testified that she was the North American district security manager
for Caterpillar, Inc. (“Caterpillar”). PRS is a wholly-own subsidiary of Caterpillar.
Caterpillar had a contract with SCS to transport steel, primarily bushling, from A.O. Smith
in Ashland City, Tennessee to the PRS facility in New Hope, Tennessee. A.O. Smith is
PRS’s sole supplier of bushling. In 2011, PRS discovered that its inventory was “short,” and
they were concerned that they had a theft problem. To ensure that the shortage was not
caused by a measurement error, the PRS scales were recalibrated. Then, in 2012, PRS
learned that the Defendant had been seen at Dodson’s with a load of bushling. Ms. Lambert
explained that Dodson’s was not on the route from A.O. Smith to PRS and there was no


        4
          The spreadsheets were entered as exhibits at the sentencing hearing but are not included in the
record on this appeal. Therefore, it is unclear from the testimony whether the $37,901.70 is included in or
in addition to the $1,830,216.56 indicated in the spreadsheets.

                                                   -3-
reason for the Defendant to take the bushling to Dodson’s. The PRS yard manager traveled
to Dodson’s and was able to identify material there as bushling. He “felt certain” that the
bushling came from PRS, so he reported it to management. Management then decided to
start an investigation. They conducted surveillance on the Defendant and, on two occasions,
followed the Defendant as he drove a load of bushling from A.O. Smith to Dodson’s. Also
during the surveillance, Mr. Alto was observed weighing the same truck twice to produce
two scale tickets. To avoid suspicion, after weighing the truck once, Mr. Alto would move
the truck slightly off the scale so that the weights would vary. Then Mr. Alto assigned one
ticket to his truck and one ticket to the Defendant’s. Ms. Lambert explained that, during
business hours, PRS would have someone on site weigh the trucks that came in. However,
certain drivers who had established trust with PRS were given keys to the facility so that they
could weigh their trucks and fill out the scale tickets on their own after hours.

       Ms. Lambert testified that, based on an examination of the documentation, Caterpillar
estimated that PRS would have been able to get $2.2 million for the bushling that the
Defendant stole. She explained that, while Thornton paid fair market rate for the bushling,
PRS would have been able to get a higher price because of “negotiated rates that [they] had
and fluctuations in the market.” However, she noted that the company wrote off the loss at
$1.2 million.

      On cross-examination, Ms. Lambert testified that she did not know the net revenues
for PRS for the years covering the Defendant’s scheme. She also did not know how the loss
caused by the Defendant’s scheme compared to Caterpillar’s profits for those years.

        Special Agent Mark Wilson of the Tennessee Bureau of Investigation (“TBI”)
testified that he was assigned to Marion and Sequatchie counties and that he has investigated
several embezzlement cases over the past four or five years. He explained that
embezzlement cases can be challenging investigations because they are very time-consuming
and require a significant amount of resources to parse through the paper trail left by the
defendants. These types of cases have been a particular problem in Marion County, and they
often involve thefts over $10,000. On cross-examination, Special Agent Wilson explained
that embezzlement cases were up statewide by approximately 2.2 percent in 2012. He also
admitted that it helps the investigation when the defendant is forthcoming about his or her
involvement in the offense.

        Amanda Phillips, the Defendant’s sister, testified that she was previously employed
as an ombudsmen with the Fleet and Family Services while her husband was in the Navy.
In that capacity, she received training relating to substance abuse. She stated that she had a
close relationship with her brother. She noted that the Defendant began working immediately
after he graduated from high school and he had continued to maintain employment since
then. She also noted that the Defendant had a very close relationship with his daughter.

                                              -4-
        Ms. Phillips explained that the Defendant had used methamphetamine for many years,
but his experience with the CADAS drug program had been “life changing” for both the
Defendant and their family. She stated that their family saw “immediate changes” in the
Defendant. CADAS was able to treat the Defendant’s drug problem with behavior therapy
and address the Defendant’s struggle with depression. Ms. Phillips and the Defendant’s wife
also attended a weekly family program offered by CADAS. After being released from
CADAS, the Defendant attended support group meetings regularly, and he was asked to lead
some of the meetings. Also, through his recovery program, the Defendant had found many
community members willing to support his recovery–many of whom attended the sentencing
hearing. Ms. Phillips noted that the Defendant had tried to control his drug addiction before
with little success. However, Ms. Phillips believed the Defendant’s current sobriety had a
better chance of success because CADAS had given him strategies to help control his
addiction and he continued to go to CADAS for follow-up therapy.

        Ms. Phillips stated that she and the Defendant both lived in very close proximity to
each other and their parents. Their father was in poor health, and he depended on the
Defendant “quite a bit.” Because the Defendant lived next door to his parents, he would be
the first person to respond if there was an emergency.

        On cross-examination, Ms. Phillips stated that she did not know whether the
Defendant owed money to anyone. However, she noted that both the Defendant’s and her
homes are in their father’s name. She explained that, if the Defendant’s situation was similar
to her own, he did not have a mortgage on the home, he did not owe money to their parents
for the home, and he did not pay taxes on the home. On redirect examination, Ms. Phillips
stated that the Defendant indicated that he would be willing to sell his assets to make
restitution payments. She further stated that, to her knowledge, the Defendant was not
concealing any of his property.

        Brent Basham of SETHRA Community Corrections testified that, since July 2013, he
had been conducting weekly drug screens of the Defendant as a condition of his release on
bond. Additionally, the Defendant had been reporting to Mr. Basham weekly since his
release from the CADAS program. The Defendant told Mr. Basham that he was attending
Alcoholics Anonymous (“AA”) and Narcotics Anonymous (“NA”) meetings almost every
night, and each week the Defendant gave Mr. Basham logs of his meeting attendance to be
included in his file. The Defendant was never uncooperative with Mr. Basham, and he
always contacted Mr. Basham if he would be late to a meeting or if he needed to reschedule.

       Jennie Hammock testified that she was a retired highway patrol officer. She was a
friend of the Defendant’s mother, and she knew the Defendant through her relationship with
his mother. She knew the Defendant to have a good work ethic and was surprised to learn

                                             -5-
that the Defendant had gotten into trouble. She stated that she was willing to help monitor
the Defendant if he were released and that her law enforcement background would help her
in that endeavor.

        Dave Sturdevant testified that he knew the Defendant from AA meetings. Mr.
Sturdevant explained that he had participated in AA meetings for 32 years and he believed
that the Defendant was attending AA meetings “for all the right reasons.” The Defendant
appeared to be seeking help for his addiction. Mr. Sturdevant explained that, in his opinion,
the Defendant’s sobriety depended on the Defendant “working the program” and regularly
attending meetings. Based on observations of other people who had been incarcerated for
a period of time, Mr. Sturdevant opined that the Defendant would not remain sober if he were
incarcerated unless the facility had a “very active” AA program. Mr. Sturdevant
acknowledged that the Defendant had made impressive progress in his treatment in the
months he had been attending meetings, but he explained that being part of a support
program is very important to people struggling with addiction.

       Kate Sanders, the Defendant’s daughter, testified that she was very close to her father.
She lived with her mother but visited the Defendant every other Sunday and spoke with him
twice a day. The Defendant also attended all of her school activities. She said that she was
not aware that the Defendant was involved in a criminal scheme until he told her. She was
also unaware of the Defendant’s drug use, and she noted that he was never hostile to her or
her mother. While the Defendant was in the CADAS program, Ms. Sanders attended a
“family day” with her mother and other members of the Defendant’s family. After
participating in the programs offered that day, Ms. Sanders said she felt that the Defendant
could “come clean” to her about “things he had been hiding.” Since the Defendant’s release
from CADAS, Ms. Sanders had witnessed a “complete change” in the Defendant, and she
said he seemed much happier.

       The Defendant gave an allocution statement, apologizing to PRS for stealing the
bushling. He stated that he wished to make restitution. He also apologized to his family and
expressed “enormous regret” for his actions.

       During closing arguments, the State argued that anything short of a sentence of
incarceration would depreciate the seriousness of the offense. The Defendant asked to be
sentenced to Community Corrections. Both parties informed the court that they had agreed
to a maximum restitution amount of $250,000.

       To determine the sentence, the trial court first looked to enhancing and mitigating
factors. The trial court determined that the following enhancement factors applied to the
Defendant: (1) the defendant has a previous history of criminal convictions or criminal

                                              -6-
behavior, in addition to those necessary to establish the appropriate range, noting that the
proof established that the Defendant has used drugs since the age of 19; (2) the defendant
was a leader in the commission of an offense that involved two or more criminal actors,
stating that there was no doubt that the Defendant set up the scheme; (6) the personal injuries
inflicted upon, or the amount of damage to property sustained by or taken from, the victim
was particularly great, noting that the Defendant stole a substantial amount of money from
the victim regardless of the fact that the victim was a large company; (8) the defendant,
before trial or sentencing, failed to comply with conditions of a sentence involving release
into the community, applying the Defendant’s arrest while he was on bond to this factor; and
(14) the defendant was in a position of public or private trust, stating that the Defendant was
entrusted with the keys to the PRS scrap yard and allowed to transport a valuable product.
As to mitigating factors, the trial court found only one: (10) the defendant assisted authorities
in locating or recovering any property or person involved in the crime.

       The trial court also looked to each of the probation considerations and concluded that
the “vast majority” of the considerations weighed against granting probation. The court
noted that the presentence report contained a “disturbing” statement from the Defendant
about the scheme, in which he said:

       After this was going on for a while I got comfortable with the benefits. I
       traded up vehicles, paid outstanding doctor bills, cleaned up my credit, and
       spent money on drugs. The scheme quickly got out of control, and the longer
       I did it the less it seemed like I was hurting anyone.

The trial court considered this statement proof of “mal-intent” and said, “If anybody thought
it was for anything other than just greed . . . [h]e’s stated right there what it was. It made him
more comfortable to get this money, and lots of it.” The trial court also considered the
statutory purposes and principles of sentencing.

        The trial court then turned to the considerations for imposing a sentence of
confinement. The court noted that the first factor, confinement is necessary to protect society
by restraining a defendant who has a long history of criminal conduct, applies to the case “to
some extent” due to the Defendant’s long history of drug use. The trial court also found that
the second consideration, confinement is necessary to avoid depreciating the seriousness of
the offense or particularly suited to provide effective deterrence to others likely to commit
similar offenses, applied to the Defendant. The trial court noted that the Defendant stole a
significant amount of money and stated, “[T]o . . . have the only end result for that to be a
form of probation into the community, to me, is just not what anybody that wrote the criminal
statutes thought was appropriate.” The trial court also rejected the notion that the seriousness
of the offense was mitigated by the fact that the victim was a large corporation and the

                                               -7-
money taken, even though objectively a large sum, had little effect on the company’s bottom
line. Finally, the trial court found that the third consideration, measures less restrictive than
confinement have frequently or recently been applied unsuccessfully to the defendant, did
not apply to this case. However, the trial court expressed concern that the Defendant had
been arrested while on bond for these charges. Consequently, the trial court found that the
Defendant was not a candidate for an alternative sentence and ordered him to serve 10 years
in the Department of Correction.

        The trial court set restitution at $250,000, and in doing so stated, “[T]hat would have
to be the only logical thing I could do based on the total amount of the loss . . . So, you know,
I don’t know if you’ll ever be able to pay that back, but if you can that would be the right
thing to do. . . .” This timely appeal followed.

                                         II. Analysis

       We first note that the record on appeal does not contain a transcript of the Defendant’s
guilty plea submission hearing. However, the transcript from the sentencing hearing is
adequate to allow for meaningful review. Therefore, we will review the appeal on its merits
and presume that the missing guilty plea submission hearing transcript would support the
ruling of the trial court. See State v. Caudle, 388 S.W.3d 273, 279 (Tenn. 2012).

       When a defendant challenges the length or manner of a sentence that reflects the
purposes and principles of the Sentencing Act and is within the statutory sentencing range,
we review the trial court’s decision under an abuse of discretion standard with a presumption
of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). As long as the sentence
is consistent with the purposes and principles of sentencing, a within-range sentence should
be upheld. Id. at 706. The enhancing and mitigating factors are now merely advisory. Id.;
State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Misapplication of an enhancement or
mitigating factor will not invalidate a sentence “unless the trial court wholly departed from
the 1989 [Sentencing] Act, as amended in 2005.” Bise, 380 S.W.3d at 706. The same
standard applies when a defendant challenges the denial of probation or other alternative
sentence. Caudle, 388 S.W.3d at 278-79.

        To facilitate meaningful appellate review, the trial court must state on the record the
factors it considered and the reasons for imposing the sentence chosen. Tenn. Code Ann. §
40-35-210(e) (2010); Bise, 380 S.W.3d at 706. However, “[m]ere inadequacy in the
articulation of the reasons for imposing a particular sentence . . . should not negate the
presumption [of reasonableness].” Bise, 380 S.W.3d at 705-06. The party challenging the
sentence on appeal bears the burden of establishing that the sentence was improper. Tenn.
Code Ann. § 40-45-401 (2010), Sentencing Comm’n Cmts.

                                               -8-
        In the instant case, the Defendant’s 10-year sentence was within the applicable range
for the convicted offense. See Tenn. Code Ann. § 40-35-112(a)(2) (2010). Additionally,
the trial court thoroughly reviewed the purposes and principles of the Sentencing Act and
placed on the record the factors it considered and its reasons for imposing a sentence of
incarceration. Therefore, we apply an abuse of discretion standard with a presumption of
reasonableness.

                        Denial of Community Corrections Sentence

       The Defendant argues that the trial court abused its discretion when it denied an
alternative sentence to community corrections. We disagree.

       As part of an attempt to combat the problem of overcrowding in our state prisons, the
General Assembly enacted the Community Corrections Act of 1985. See State v. Huff, 760
S.W.2d 633, 638 (Tenn. Crim. App. 1988). The Act allows trial courts to be creative in
imposing alternative sentences for certain nonviolent offenders who are either not eligible
for probation or not good candidates for probation. State v. Grigsby, 957 S.W.2d 541, 546
(Tenn. Crim. App. 1997). Under the Act, a defendant is eligible for a sentence to community
corrections if all the minimum eligibility criteria are satisfied. Tenn. Code Ann. § 40-36-
106(a)(1) (2010). Eligible offenders are:

       (A) Persons who, without this option, would be incarcerated in a correctional
       institution;

       (B) Persons who are convicted of a property-related or drug- or alcohol-related
       felony offenses or other felony offenses not involving crimes against the
       person as provided in title 39, chapter 13, parts 1-5;

       (C) Persons who are convicted of nonviolent felony offenses;

       (D) Persons who are convicted of felony offenses in which the use or
       possession of a weapon was not involved;

       (E) Persons who do not demonstrate a present or past pattern of behavior
       indicating violence; and

       (F) Persons who do not demonstrate a pattern of committing violent offenses.

Tenn. Code Ann. § 40-36-106(a)(1)(A)-(F) (2010). However, even though a defendant may
meet the minimum eligibility requirements under the statute, the defendant is not

                                             -9-
automatically entitled to a community corrections sentence. Grigsby, 957 S.W.2d at 547.
Instead, once the trial court determines that the defendant is eligible for a community
corrections sentence, the trial court then applies the sentencing considerations set forth in
Tennessee Code Annotated section 40-35-103 as well as the general sentencing guidelines
to determine whether the defendant is entitled to a community corrections sentence. Id.

       Under Tennessee Code Annotated section 40-35-103, the trial court should look to the
following considerations to determine whether a sentence of confinement is appropriate:

       (A) Confinement is necessary to protect society by restraining a defendant who
       has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective deterrence
       to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant[.]

Tenn. Code Ann. § 40-35-103(1) (2010). Additionally, the sentence imposed should be “no
greater than that deserved for the offense committed” and “should be the least severe
measure necessary to achieve the purpose for which the sentence is imposed.” Tenn. Code
Ann. § 40-35-103(2), (4) (2010).

        To determine the proper sentence, the trial court must consider any evidence received
at the sentencing hearing, the presentence report, the principles of sentencing, arguments of
counsel as to sentencing alternatives, the nature of characteristics of the offense, any
applicable enhancing or mitigating factors, any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in
Tennessee, and any statement the defendant wishes to make on his own behalf. Tenn. Code
Ann. § 40-35-102, -103, -210(b)(1)-(7) (2010).

        Because he pleaded guilty to a Class B felony, the Defendant is not considered a
favorable candidate for alternative sentencing. See Tenn. Code Ann. § 40-35-102(6)(A)
(2010). However, he is eligible for probation because he received a 10-year sentence and the
offense for which he was convicted is not specifically excluded by the statute. See Tenn.
Code Ann. § 40-35-303(a) (2010). The trial judge did not explicitly address the Defendant’s
eligibility for a community corrections sentence, but the record reflects that he would have
been eligible. However, the trial court found that the “vast majority” of the probation
considerations weighed against sentencing the Defendant to any form of probation in the
community.

                                             -10-
        The Defendant argues that the trial court abused its discretion in its consideration of
all three of the confinement considerations. First, the Defendant asserts that the trial court
erred when it considered the Defendant’s past drug use as “a long history criminal conduct.”
Instead, the Defendant contends that the presumption of innocence requires a trial court to
consider only the Defendant’s record of criminal convictions when looking to “criminal
conduct.” The Defendant also argues that his prior drug use was not the type of criminal
behavior from which society needed to be protected.

       Initially, we note that the statute employs the terms “conduct” as opposed to
“convictions.” Logically, “conduct” is broader and can encompass more than a defendant’s
prior conviction record. Moreover, trial courts are permitted to consider nonadjudicated
criminal behavior when considering enhancement factors. State v. Massey, 757 S.W.2d 350,
352 (Tenn. Crim. App. 1988) (stating that “previous history of criminal convictions or
criminal behavior” allows the trial court to look to “not only the defendant’s prior conviction
record . . . but also any other criminal misconduct, regardless of whether it resulted in arrest,
indictment, or conviction based on counselled or uncounselled pleas, or on the verdict of a
jury.”) Therefore, it was not error for the trial court to look to the Defendant’s extensive
history of drug use as “criminal conduct.” Further, the presentence report shows that the
Defendant began using methamphetamine when he was 19 years old and that he used
methamphetamine to stay up for long hours when he was driving a truck. Using drugs to stay
awake while driving is certainly criminal conduct that poses a danger to the public.
Therefore, we conclude that the trial court did not abuse its discretion when it found that
confinement was necessary to protect society from a defendant who has a long history of
criminal conduct.

        The Defendant also argues that the trial court erred when it determined that
confinement was necessary to avoid depreciating the seriousness of the offense or because
confinement was particularly suited to provide an effective deterrence to others likely to
commit similar offenses. The Defendant contends that the amount of the theft cannot, by
itself, bar the imposition of alternative sentencing. He further claims that the trial court
abused its discretion because it failed to consider evidence relating to the lack of impact the
Defendant’s theft had on the bottom line of “a billion-dollar multi[-]national corporation.”
Given the disparities between the amount of the theft and Caterpillar’s net worth, the
Defendant asserts that the nature of the offense was not sufficient to support the conclusion
that confinement was necessary to avoid depreciating the seriousness of the offense.

       This Court has previously held that “[i]n order to deny an alternative sentence based
on the seriousness of the offense, the circumstances of the offense as committed must be
especially violent, horrifying, shocking, reprehensible, offensive, or otherwise of an
excessive or exaggerated degree, and the nature of the offense must outweigh all factors

                                              -11-
favoring a sentence other than confinement.” State v. Grissom, 956 S.W.2d 514, 520 (Tenn.
Crim. App. 1997) (quoting State v. Bingham, 910 S.W.2d 448, 454 (Tenn. Crim. App. 1995)
(internal quotation marks omitted). In this case, it is undisputed that the Defendant stole over
one million dollars from PRS. Although the Defendant correctly states that the amount of
a theft cannot, by itself, bar alternative sentencing, State v. Michael Ray Carlton, No. E2006-
00294-CCA-R3-CD, 2007 WL 2262053, at *11 (Tenn. Crim. App. Aug. 8, 2007), the trial
court may look “behind the plea” agreement to consider the true nature of the offense to
determine that incarceration would be necessary to avoid depreciating the seriousness of the
offense. State v. Charles Stillwell, No. W2000-00392-CCA-R3-CD, 2001 WL 468659, at
*5 (Tenn. Crim. App. May 1, 2001). For example, in Charles Stillwell, the defendant stole
approximately $150,000 from his employer. Id. at *1. He was indicted for theft over
$60,000, but he entered a guilty plea to theft over $10,000, and the trial court denied
alternative sentencing. Id. at *1, *2. On appeal, this Court ruled that, because the Defendant
pleaded guilty to a Class C felony but the proof in the record supported a conviction for a
Class B felony, the trial court properly “looked behind the plea agreement” to the true nature
of the offense to conclude that incarceration was appropriate to avoid depreciating the
seriousness of the offense. Id. at *5.

       Likewise, the proof in the record in the instant case supports a conviction for a Class
A felony, but the Defendant pleaded guilty to a Class B felony. Additionally, the Defendant
admitted that he was the “mastermind” of a complicated scheme and that he conspired with
and paid bribes to numerous people in the course of carrying out his plan. Therefore, the trial
court properly concluded that confinement was necessary to avoid depreciating the
seriousness of the offense. A determination of the theft’s relative impact on Caterpillar or
PRS’s balance sheets was not necessary to determine the “excessive or exaggerated degree”
of the offense. See Grissom, 956 S.W.2d at 520.

       As to the third confinement consideration, the Defendant argues that the trial court
erred when it found that the third confinement consideration, less restrictive measures had
been frequently or recently applied to the Defendant unsuccessfully, did not apply. The
Defendant contends that the trial court should look at the “flip side” of this factor and take
into consideration the Defendant’s success with the CADAS program. However, the
Defendant freely acknowledges that the trial court did not rely heavily on this factor.
Further, only one confinement consideration need apply to impose a sentence of
incarceration. See State v. Fields, 40 S.W.3d 435, 440-41 (Tenn. 2001) (reviewing the denial
of an alternative sentence where only the second confinement consideration applied to the
facts of the case and ultimately reversing the lower court because the circumstances of the
offenses were not “especially violent, horrifying, shocking, reprehensible, offense, or
otherwise of an excessive or exaggerated degree”).



                                              -12-
        Additionally, the Defendant argues that the trial court abused its discretion when it
considered enhancement factors (6) and (8) and that the trial court failed to consider several
applicable mitigating factors. However, he admits that, since the length of the sentence was
not at issue, it is difficult to determine how consideration of the enhancement and mitigating
factors impacted the sentencing decision. As noted above, erroneous weighing of enhancing
and mitigating factors will not invalidate a sentence “unless the trial court wholly departed
from the 1989 [Sentencing] Act, as amended in 2005.” Bise, 380 S.W.3d at 706. In this
case, the trial court independently addressed each of the confinement considerations, and it
placed on the record its reasons for applying the considerations it relied upon. Therefore,
because the length of the sentence was not at issue and the sentence is supported by the trial
court’s findings as to the confinement considerations, we conclude that any misapplication
of the enhancing and mitigating factors would not invalidate the Defendant’s sentence. The
trial court did not abuse its discretion when it denied alternative sentencing.

                                          Restitution

        The Defendant challenges the amount of restitution ordered by the trial court, claiming
that the trial court erred when it failed to determine his ability to pay while serving a 10-year
sentence and made no factual finding as to which of the Defendant’s assets may be liquidated
to satisfy the restitution amount. He argues that his ability to pay restitution was contingent
upon his receiving an alternative sentence, and he asks this Court to vacate the restitution
order if the prison sentence is allowed to stand. Alternatively, the Defendant asks this Court
to remand the case for the trial court to enter an order reflecting a “reasonable payment
schedule and restitution amount.” The State argues that the sentencing statutes permit the
imposition of a sentence of confinement in conjunction with an order to pay restitution and
that the trial court did not abuse its discretion when it required the Defendant to pay
restitution. However, the State submits that the trial court found that the Defendant “would
be unable to pay the restitution amount” and urges this Court to remand the case for
clarification. We hold that the trial court did not abuse its discretion in ordering restitution,
and we conclude that the case does not need to be remanded for clarification.

       The Tennessee Supreme Court has not yet addressed what impact, if any, Bise has on
our review of restitution orders, but we have previously applied an abuse of discretion
standard with a presumption of reasonableness. State v. David Allan Bohanon, No. M2012-
02366-CCA-R3-CD, 2013 WL 5777254, at *5 (Tenn. Crim. App. Oct. 25, 2013).

       Restitution is mandatory in all theft convictions. See Tenn. Code Ann. § 40-20-116(a)
(2012); David Allan Bohanon, 2013 WL 5777254, at *5. “The purpose of restitution is not
only to compensate the victim but also to punish and rehabilitate the guilty.” State v.
Johnson, 968 S.W.2d 883, 885 (Tenn. Crim. App. 1997). Tennessee courts are encouraged

                                              -13-
to order restitution when appropriate, Tenn. Code Ann. §§ 40-35-102(3)(D), -103(6), but trial
courts “are without inherent power or authority to order payment of restitution except as is
derived from legislative enactment.” State v. Alford, 970 S.W.2d 944, 945 (Tenn. 1998).

        Trial courts possess the authority to order confinement in conjunction with restitution.
Tenn. Code Ann. § 40-35-104(c)(2), (8) (2010); State v. William Chandler Daniels, No.
E2009-02172-CCA-R3-CD, 2010 WL 5343776, at *2 (Tenn. Crim. App. Dec. 23, 2010).
However, orders of restitution, including orders issued pursuant to section 40-35-104(c)(2),
must follow the procedure outlined in Tennessee Code Annotated section 40-35-304. See
Tenn. Code Ann. § 30-35-304(g) (2010); State v. Brigitte Pauli, No. M2002-01607-CCA-R3-
CD, 2003 WL 21302991, at *18 (Tenn. Crim. App. June 5, 2003). When determining the
amount and method of payment, the trial court must consider “the financial resources and the
future ability of the defendant to pay or perform.” Tenn. Code Ann. § 40-35-304(d) (2010).
Additionally, “[t]he court shall specify at the time of the sentencing hearing the amount and
time of payment or other restitution to the victim and may permit payment or performance
in installments.” Tenn. Code Ann. § 40-35-304(c) (2010). Once ordered to pay restitution,
the defendant is “responsible for the payment of restitution until the expiration of the
sentence imposed by the court, and any payment or performance schedule established by the
court shall not extend beyond the expiration date.” Tenn. Code Ann. § 40-35-304(g)(2)
(2010).

       As part of his plea agreement, the Defendant agreed that restitution would be set
between $60,000 and $250,000, and he said he wished to pay restitution in his allocution
statement. The Defendant had maintained continuous employment throughout his adult life.
Additionally, the Defendant indicated that he would be willing to sell off some of his assets
to pay restitution. The presentence report showed that the Defendant had approximately
$47,000 in assets, and the evidence presented at the sentencing hearing established that the
Defendant did not have significant expenses that would interfere with his ability to pay. The
record reflects that the trial court considered the Defendant’s assets. It also noted that, even
though the Defendant received a 10-year sentence, as a Range I offender, he could be
released within three years. The court also noted that the victim’s total loss was over one
million dollars.

       When ordering restitution, the trial court stated:

       I understand [$250,000 was the maximum end of the range], but the numbers
       are so much greater than $250,000, that would have to be the only logical thing
       I could do based on the total amount of the loss.

       So, you know, I don’t know if you’ll ever be able to pay that back, but if you
       can that would be the right thing to do . . . .

                                              -14-
Both the Defendant and the State interpret the court’s comment to indicate that it determined
the Defendant would not be able to pay the full restitution amount. We disagree. The
Defendant told the court that he was willing to pay restitution and agreed upon the range.
The trial court considered the Defendant’s assets as well as his earning potential. The
Defendant claims that his ability to pay restitution was contingent upon receiving an
alternative sentence, but the trial court noted that the Defendant would likely be released
within three years, giving him seven years of community release to pay restitution. The trial
court’s comment does acknowledge that restitution payments will be challenging for the
Defendant, but based on the evidence in the record, we cannot conclude that the trial court
thought the Defendant would be unable to pay. We therefore affirm the restitution order.

                                     III. Conclusion

       For the foregoing reasons, we affirm the judgment of the trial court.




                                                   _________________________________
                                                   ROBERT L. HOLLOWAY, JR., JUDGE




                                            -15-